        Case 2:19-cv-02451-KJM-AC Document 13 Filed 10/06/20 Page 1 of 3


 1   OFFICE OF THE PLACER COUNTY COUNSEL
     Gregory Warner (SBN 282490)
 2   175 Fulweiler Avenue
     Auburn, California 95603
 3   Telephone: (530) 889-4044
     Facsimile: (530) 889-4069
 4   Email: gwarner@placer.ca.gov

 5   Attorney for Defendant JASON W. LIPPERT,
     Placer County Sheriff Deputy
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   TAYLOR BRUCE SHEETS,                                    Case No. 2:19-CV-02451-KJM-AC
12
                                 Plaintiff,                  JOINT STIPULATION AND
13                                                           APPLICATION TO MODIFY THE
                    v.                                       SCHEDULING ORDER AND ORDER
14
     JASON W. LIPPERT, PLACER COUNTY
15   SHERIFF DEPUTY, and DOES 1 through 100,
16                                                           Judge:          Kimberly J. Mueller
                                 Defendants.                 Courtroom:      3, 15th Floor
17

18

19

20

21          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff Taylor Sheets, by

22   and through his attorney of record, Julia Young and Defendants Jason Lippert and the County of

23   Placer, by and through their attorney of record, Greg Warner, that this Court modify the scheduling

24   order by extending each pre-trial date by six months.

25          Due to State and local restriction related to the Covid-19 epidemic, the parties encountered

26   significant difficulty with respect to the availability of witnesses, access to clients and materials, and

27   ability to complete routine discovery procedures. As a result, the parties have been unable to complete

28   discovery. At the Scheduling Conference held on March 19, 2020, Parties requested the original
           Case 2:19-cv-02451-KJM-AC Document 13 Filed 10/06/20 Page 2 of 3


 1   Scheduling Order deadlines without the knowledge or appreciation of the Covid-19 related orders and

 2   restriction which were imposed in the weeks following the conference.

 3            There have been no other requests or modifications to the Scheduling Order. The Parties

 4   request that the deadlines are modified as follows:

 5                     PROPOSED MODIFICATION TO PRETRIAL DEADLINES

 6               MATTER                       CURRENT DATE                     PROPOSED DATE
 7    Initial Disclosures               6/20/2020                         Completed. No modification
 8                                                                        requested.
 9    Fact Discovery                    10/1/2020                         4/1/2021
10    Expert Disclosures                11/2/2020                         5/3/2021
11    Rebuttal Experts Disclosures      11/26/2020                        5/27/2021
12    Expert Discovery                  2/1/2021                          8/2/2021
13    Dispositive Motions               4/16/2021                         10/29/2021
14

15            IT IS SO STIPULATED
16

17   Dated: September 30, 2020                      OFFICE OF THE PLACER COUNTY COUNSEL
18

19
                                                    By:      /s/ Gregory Warner
20
                                                          Gregory Warner
21                                                        Attorney for Defendant JASON W. LIPPERT

22

23   Dated: September 30, 2020                      LAW OFFICES OF JULIA M. YOUNG

24

25

26                                                  By:______/s/ Julia M. Young ______________
                                                       JULIA M. YOUNG, Attorney for Plaintiff
27                                                     TAYLOR BRUCE SHEETS
28   ///
       Case 2:19-cv-02451-KJM-AC Document 13 Filed 10/06/20 Page 3 of 3


 1                                            ORDER
 2         GOOD CAUSE APPEARING, the parties’ joint stipulation requesting modification of the
 3   Scheduling Order dates is hereby GRANTED.

 4         This order resolves ECF No. 12.

 5         IT IS SO ORDERED.

 6   DATED: October 6, 2020.

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
